DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/2/2022 is being acknowledged and considered by the examiner.
Withdrawn
The indicated allowability of claim 19 is withdrawn in view of the newly discovered reference(s) to Park (U.S. Pat. App. Pub. No. 2017/0104097).  Rejections based on the newly cited reference(s) follow.

REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The Rejections
Claims 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (U.S. Pat. App. Pub. No. 2017/0104097).
Park discloses, as seen in Figure 4, a high voltage integrated device with 
(10) etching a trench (455) in a semiconductor substrate (410), the trench (455) having a first sidewall and a second sidewall; 
forming a substantially vertical conductive spacer (460) from a first conductive layer deposited in the trench (455), the conductive spacer (460) proximate to the first sidewall; 
depositing a dielectric material (450) to substantially fill the trench (455), the dielectric material (450) substantially surrounding the conductive spacer (460); 
forming a drift region (434) in the semiconductor substrate (410) adjacent to the first sidewall and a first portion of the second sidewall, the drift region (434) having a first conductivity type (N-type); 
forming a drain region (424) in the drift region (434), the drain region (424) adjacent to a second portion of the second sidewall; and 
forming a first gate region (486) from a second conductive layer deposited over the semiconductor substrate (410), the first gate region (486) overlapping a portion of the drift region (434) and not overlapping the dielectric material (450) (see Figure 4); 
(11) further comprising forming a second gate region (487) from the second conductive layer, the second gate region (487) formed over the dielectric material (450) (see Figure 4); 
(12) further comprising forming a non-conductive layer (488b) over the drift region (434) and the dielectric material (450) between the first gate region (486) and the second gate region (487), the non-conductive layer (488b) overlapping a portion of the first gate region (486) (see Figure 4); 
(13) wherein the first conductive layer (484) and the second conductive layer (485) are each formed from a polysilicon material (see [0105]); 
(14) further comprising forming a source region (422) in the semiconductor substrate (410), the first gate region (486) formed over the semiconductor substrate (410) between the source region (422) and the first sidewall (see Figure 4); 
(15) further comprising forming a body region (432) having a second conductivity type (P-type) in the semiconductor substrate (410) adjacent to the drift region (434), the source region (422) formed in the body region (432) (see Figure 4); 
(16) further comprising forming a gate dielectric layer (483) over the semiconductor substrate (410), the second conductive layer (485) deposited on the gate dielectric layer (483) (see Figure 4). 

REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The Rejections
Claims 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (U.S. Pat. App. Pub. No. 2015/0200250) in view of Park (U.S. Pat. App. Pub. No. 2017/0104097).
Lin discloses, as seen in Figures 2A-2I, a semiconductor device having
(17) etching a trench (220) in a semiconductor substrate (200A), the trench (220) having a first sidewall, a second sidewall, and a bottom surface; 
depositing a dielectric layer (226) on the first sidewall, the second sidewall, and the bottom surface of the trench (220) with a conductive material to form a gate region; 
depositing a first conductive layer (240) on the dielectric layer (226); 
selectively etching the first conductive layer (240) to remove the first conductive layer (240) proximate to the second sidewall and the bottom surface of the trench (220); 
depositing a dielectric material (250) to substantially fill the trench (250), the dielectric material (250) substantially surrounding the conductive spacer (242).
Lin teaches all claimed limitations above except for forming a drift region in the semiconductor substrate adjacent to the first sidewall and a first portion of the second sidewall, the drift region having a first conductivity type; forming a drain region in the drift region, the drain region adjacent to a second portion of the second sidewall; and 
forming a first gate region from a second conductive layer deposited over the semiconductor substrate, the first gate region overlapping a portion of the drift region and not overlapping the dielectric material; further comprising: forming a body region  in the semiconductor substrate adjacent to the drift region, the body region having a second conductivity type; and forming a source region in the body region, the first gate region formed over the semiconductor substrate between the source region and the first sidewall; wherein the first conductive layer and the second conductive layer are each formed from a polysilicon material.  However, Park discloses, as seen in Figures 3-4, a high voltage integrated device with (17)….forming a drift region (434) in the semiconductor substrate (410) adjacent to the first sidewall and a first portion of the second sidewall, the drift region (434) having a first conductivity type (N-Type); 
forming a drain region (424) in the drift region (434), the drain region (424) adjacent to a second portion of the second sidewall; and 
forming a first gate region (486) from a second conductive layer (484) deposited over the semiconductor substrate (410), the first gate region (486) overlapping a portion of the drift region (434) and not overlapping the dielectric material (450) (see Figure 4); (18) further comprising: forming a body region (432) in the semiconductor substrate (410) adjacent to the drift region (434), the body region (432) having a second conductivity type (P-Type); and forming a source region (422) in the body region (432), the first gate region (486) formed over the semiconductor substrate (410) between the source region (422) and the first sidewall (see Figure 4); (19) further comprising: forming a first contact (391) conductively connected to the conductive spacer (360); forming a second contact (371) conductively connected to the first gate region (386); forming a third contact (373) conductively connected to the source region (322); and interconnecting the first contact (391) with the second contact (371) or the third contact (see Figure 3); (20) wherein the first conductive layer and the second conductive layer are each formed from a polysilicon material (see [0105]).
Lin and Park are both analogous art because both are directed to a semiconductor devices including a trench in substrate and one of ordinary skill in the art would have had a reasonable expectation of success to modify teaching of Park into Lin because they are from the same field of endeavor.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Lin and Park to enable the features of Lin’s device according to Park  since it has been held to be within the general skill of a worker in the art to integrate the device of Park into Lin’s device on the basis of its suitability for the intended use as a matter of obvious design choice during fabrication of a semiconductor device. 
Response to Arguments
Applicant’s arguments with respect to claims 10-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A LUU whose telephone number is (571)272-1902. The examiner can normally be reached M - F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUONG A LUU/Primary Examiner, Art Unit 2898                                                                                                                                                                                                        June 06, 2022